* Parker, C. J.,
delivered the opinion of the Court. The verdict having established the fact, that Ebenezer Winslow, to whom the pauper was formerly married, was, at the time of the solemnization, void of understanding, so as to be incapable of making a valid contract, judgment must be entered for the defendants, unless a marriage, solemnized under such circumstances, will change the settlement of a female pauper from the place of her nativity to the place of her supposed husband’s settlement. No authority has been cited to show that such a marriage is valid to any intent or purpose whatever. On the contrary, it is laid down by Blackstone,(1) that, like all other contracts, if made with a fool, or person non compos at the time of it, it is absolutely void.† And it is but reasonable that these unhappy persons, who are prohibited by law from making any binding contract for the merest pecuniary trifle, should be protected from the effects of a covenant of so high a nature, which never could be entered into by the other party without some base or sinister design. If it would be hard that the issue of such marriages should be deemed bastards, it would be as much so, that human beings, without reason, or their families, should be the victims of the artifice of desperate persons who might be willing to speculate on their misfortunes.‡

Judgment according to the verdict.


 1 Black. Comm. 438.


 [“No insane person or idiot shall be capable of contracting marriage.” — See Rev. Stat. c. 75, § 5.— Ed.]


 Poynter, 147. — Browning vs. Reame, 2 Phil. 69.— Turner vs. Meyers, 1 Haggard, 414.